Argued March 28, 1934.
In this case appellant appeared in her own behalf to urge the reversal of a decree of the court below dismissing her bill in equity. Her paper book presented to us is fatally defective in many respects and constitutes a violation of practically every rule of this court regarding printed briefs. Moreover, it does not appear with any certainty that we have jurisdiction of the matter. There is no certificate of the trial judge that the amount in controversy exceeds $2,500, but merely a statement by appellant that she believes her interest exceeds $1,500.
Entirely apart from technical reasons, which will not necessarily govern us in arguments made propria persona, it is apparent that the decree must be affirmed. In the court below appellant was represented by counsel, who filed the bill in her behalf and was served with notice of the preliminary objections. The court sustained the objections with leave to plaintiff to amend within ten days. No amendment was made within the time designated and a final order dismissing the bill was made upon motion of defendant's attorney. Appellant has indicated to us nothing which would strengthen the bill heretofore filed, and in the absence of such amendment it is clear that appellant has no valid ground for complaint.
The appeal is dismissed at the cost of appellant. *Page 367